Dausman, J.
(after stating the facts).
It is obvious that if the members of the Industrial Board who joined in the award believed the witnesses who testified that the workman’s heart continued to beat for a considerable time after he fell from the wagon, then they were logically impelled to accept the opinion of the men of medical science that death was due to concussion of the brain resulting from the fall. On that basis, the ultimate fact that the workman’s death was due to accident arising out of and in the course of his employment is legitimately established.
At this point, we might bring our discussion to an end; but manifestly that would be unfair to counsel for the appellants. Their contention is that the workman died of disease, viz.: calcified arteriosclerosis of the coronary arteries. That the. workman was thus afflicted is not controverted. However, it is a legitimate conclusion from all the evidence that the work the man was doing that morning — assisting in lifting the heavy wagon, shaking the doors of the lock schute, manipulating the brakes, and managing his team — was the immediate cause of death. By that statement we mean that the physical exertion incident to the work, the concussion occasioned by the fall from the wagon, and the inevitable excitement of the occasion, hastened the loosening of the calcareous deposit and thus precipitated death.
This court has uniformly held that where the employment hastens an existing disease to its final culmination in death, it is an accident within the meaning of the statute. In re Bowers (1917), 65 Ind. App. 128, 116 N. E. 842; Indianapolis Abattoir Co. v. Coleman (1917), 65 Ind. App. 369, 117 N. E. 502; Retmier v. Cruse (1918), 67 Ind. App. 192, 119 N. E. 32; Puritan, etc., Co. v. Wolfe (1918), 68 Ind. App. 330, 120 N. E. 417; Indian Creek Coal, etc., Co. *99v. Calvert (1918), 68 Ind. App. 474, 119 N. E. 519; Utilities Coal Co. v. Herr (1921), 76 Ind. App. 312, 132 N. E. 262.
As to the cause of the workman’s death, two conclusions may be drawn from the evidence, either of which is legitimate. We have no way of knowing which conclusion the board adopted. If the board concluded that death resulted from concussion of the brain caused by an accidental fall from the wagon, then the dependents are entitled to compensation. If the board concluded that death resulted from disease, but was hastened by the employment, then the dependents are likewise entitled to compensation, unless the rule recognized in the cases above cited be abandoned.
In this connection, it should be observed that whether a death or an injury arises out of and in the course of the employment is a question of fact, not a question of law. Muncie Foundry, etc., Co. v. Thompson (1919), 70 Ind. App. 157; American Hominy Co. v. Davis (1920), 74 Ind. App. 622; Miller v. Beil (1921), 75 Ind. App. 13; United, etc., Coal Co. v. Williams (1921), 76 Ind. App. 249; Payne, Director, v. Wall (1921), 76 Ind. App. 634. That means that the question is not one of substantive law. It does not mean that rules of construction, rules of evidence, or other rules within what is known as “adjective law,” are to be arbitrarily excluded. But surely such rules should never be invoked when dealing with a statute except when absolutely necessary to give effect to the legislative intent.
The award is affirmed.